     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:19-cv-01475-CKD
13   ROBERT P. DOVE,                                 )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND ORDER TO
                                                     )       VOLUNTARY REMAND PURSUANT TO
15        vs.                                        )
     ANDREW SAUL,                                    )       SENTENCE FOUR OF 42 U.S.C.
16   Commissioner of Social Security,                )       § 405(g) AND TO ENTRY OF JUDGMENT
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that this action be remanded to the Commissioner of Social Security for
21
     further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
22
     42 U.S.C. § 405(g), sentence four.
23          On remand, the Appeals Council will assign this case to an administrative law judge
24   (ALJ) for a new decision. The Appeals Council will instruct the ALJ to conduct a new hearing
25   and will give Plaintiff an opportunity to present evidence regarding the calculation of his
26   overpayment. The ALJ will take the steps necessary to complete the administrative record and
27   provide an explanation for the period for which Plaintiff received the overpayment in disability

28   insurance benefits, the cause of the overpayment, and the amount of the overpayment.



                                                         1
            Thereafter, the ALJ will make findings and decide whether Plaintiff was without fault in
 1
     causing or accepting the overpayment and whether recovery of the overpayment may be waived.
 2
            The parties further request that the Clerk of the Court be directed to enter a final
 3
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 4
     Commissioner.
 5
                                                   Respectfully submitted,
 6
 7   Date: February 19, 2020                       CERNEY KREUZE & LOTT, LLP

 8                                                 s/ Shellie Lott by C.Chen*
                                                   (As authorized by email on 2/19/2020)
 9
                                                   SHELLIE LOTT
10                                                 Attorneys for Plaintiff

11   Date: February 19, 2020                       McGREGOR W. SCOTT
                                                   United States Attorney
12
13                                                 By s/ Carolyn B. Chen
                                                   CAROLYN B. CHEN
14                                                 Special Assistant U. S. Attorney
15
                                                   Attorneys for Defendant
16
17
18                                                         ORDER

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.

20
     Dated:      February 21, 2020
21
                                                      _____________________________________
22                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                      2
